Citation Nr: 9923656	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes, and 
entitlement to secondary service connection for diabetes.

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for impotence.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bladder disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a foot disorder.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1968, and from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed December 1972 RO decision denied service 
connection for diabetes. 

2.  The evidence associated with the claims file subsequent 
to the December 1972 RO decision is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for diabetes.

3.  As service connection is not in effect for PTSD, the 
veteran's claim for service connection for diabetes secondary 
to PTSD must be denied as a matter of law. 

4.   A July 1984 BVA decision denied service connection for 
impotence, and for foot disorders including a hammertoe 
disorder, and flat feet.

5.  The evidence associated with the claims file subsequent 
to the July 1984 BVA decision is duplicative or cumulative of 
previously submitted materials; is not probative of the 
issues presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for impotence, and for a 
foot disorder.

6.  A December 1980 BVA decision denied service connection 
for an acquired psychiatric disorder, and for hypertension.

7.  The evidence associated with the claims file subsequent 
to the December 1980 BVA decision is duplicative or 
cumulative of previously submitted materials; is not 
probative of the issue presented; and, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder, and for hypertension.
 
8.  An unappealed June 1968 RO decision denied service 
connection for a bladder condition.

9.  The evidence associated with the claims file subsequent 
to the June 1968 RO decision, is duplicative or cumulative of 
previously submitted materials; is not probative of the issue 
presented; and, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bladder condition.

10.  An October 1981 RO decision denied service connection 
for a skin disorder; that decision was not appealed as to 
that issue.

11.  The evidence associated with the claims file subsequent 
to the October 1981 RO decision, is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The December 1972 RO decision, denying service connection 
for diabetes, is final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the December 1972 RO decision is not new and 
material, and the veteran's claim for service connection for 
diabetes, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  Service connection for diabetes secondary to PTSD is not 
warranted.  38 C.F.R. § 3.310(a) (1998). 

4.  The July 1984 BVA decision, denying service connection 
for impotence, for hammertoes, and for flat fleet, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  

5.  Evidence associated with the veteran's claims file 
subsequent to the July 1984 BVA decision is not new and 
material, and the veteran's claims for service connection for 
impotence and for a foot disorder, are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

6.  The December 1980 BVA decision, denying service 
connection for an acquired psychiatric disorder and for 
hypertension, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 1991).  

7.  Evidence associated with the veteran's claims file 
subsequent to the December 1980 BVA decision is not new and 
material, and the veteran's claims for service connection for 
an acquired psychiatric disorder and for hypertension, are 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

8.  The June 1968 rating decision, denying service connection 
for a bladder condition, is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

9.  Evidence associated with the veteran's claims file 
subsequent to the June 1968 rating decision is not new and 
material, and the veteran's claim for service connection for 
a bladder condition, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

10.  The October 1981 rating decision, which denied service 
connection for a skin disorder, is final as to that 
unappealed issue.  38 U.S.C.A. § 7105(c) (West 1991).  

11.  Evidence associated with the veteran's claims file 
subsequent to the October 1981 rating decision is not new and 
material, and the veteran's claim for service connection for 
a skin disorder, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of this case reveals that the veteran's claims for 
service connection for diabetes, for impotence, for an 
acquired psychiatric disorder, for a bladder disorder, for a 
skin disorder, for a foot disorder, and for hypertension were 
all denied in either prior unappealed RO decisions or prior 
BVA decisions.  As described more specifically below, the 
veteran did not file a timely Notice of Disagreement or 
Substantive Appeal as to the pertinent RO decisions, which 
became final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991).  The 
pertinent BVA decisions, like all BVA decisions, are final 
decisions.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  In 
October 1996, the veteran submitted a claim to reopen his 
claims for service connection.

II.  Applicable Laws and Regulations

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

II.  Claims

A.  Diabetes

Initially, the Board notes that in a December 1996 rating 
decision, the RO adjudicated the veteran's claim for service 
connection for diabetes on the merits, rather than on the 
basis of new and material evidence.  The Board has reviewed 
the veteran's claims file and it appears that a claim for 
service connection for diabetes had been previously denied in 
a December 1972 rating decision.  The veteran was notified of 
that decision and his appellate rights by a VA letter dated 
in December 1972, but he did not file a timely Notice of 
Disagreement or Substantive Appeal as to that decision, which 
became final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991).  As 
such, the Board finds that although the RO adjudicated this 
issue on the merits in the December 1996 rating decision, the 
issue is actually more appropriately framed as set forth in 
the ISSUE portion of this decision.  This is significant to 
the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  Id. 

The Board has thoroughly reviewed the evidence of record 
associated with the veteran's claims file subsequent to the 
December 1972 rating decision, and finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim for service connection for diabetes.  In this 
regard, the Board notes that the basis of the denial of 
service connection for diabetes in the December 1972 rating 
decision was that there was no evidence of record that the 
veteran developed diabetes during active military service, or 
within the year following separation from service.  The Board 
finds that the record still contains no such evidence.  In 
fact, he has submitted no competent medical evidence of a 
current diagnosis of diabetes.  In a December 1997 VA 
examination for PTSD, the veteran was noted to have a history 
of diabetes, but there are no clinical findings accompanying 
that statement.  Even accepting the veteran's contentions 
that he currently has diabetes, in the absence of medical 
evidence of a nexus, or link, between any current diabetes 
and an incident of the veteran's active military service, 
there is no basis to reopen the veteran's claim for service 
connection.   The record continues to be devoid of medical 
evidence that suggests a medical nexus between the claimed 
condition and service.  Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  As to the 
veteran's statements and testimony alleging such a link, his 
assertions are not new as they are essentially duplicative of 
his statements which were of record at the time of the prior 
final denial of his claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not material evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition, and his statements on such 
matters do not constitute material evidence to reopen his 
claim of service connection for diabetes.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Likewise, the lay assertions of the 
veteran's representative do not constitute material evidence 
to reopen the veteran's claim of service connection for 
diabetes.  Id.   

In light of the foregoing, the Board finds that the evidence 
associated with the veteran's claims file subsequent to the 
December 1972 rating decision is not probative of the issue 
under consideration and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  As such, the 
Board concludes that new and material evidence has not been 
received and the veteran's claim for entitlement to service 
connection for diabetes is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 218-219.  As the Board is 
not reopening this claim, the Board need not reach the 
question of whether the claim is well grounded.

As to the veteran's claim for service connection for diabetes 
secondary to PTSD, the Board notes that service connection 
may be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. 3.310(a) 
(1998).  However, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  3 8 C.F.R. 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Here, as service 
connection is not in effect for PTSD (see below), the 
veteran's claim for service connection for diabetes secondary 
to PTSD must be denied as a matter of law.  That is, where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim is denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Impotence

In a July 1984 BVA decision, the Board denied the veteran's 
claim for service connection for impotence.  As noted above, 
a BVA decision is a final decision, see 38 U.S.C.A. 
§§ 7103(a), 7104(b), and requires new and material evidence 
to reopen.  38 C.F.R. § 3.156(a).  The Board has reviewed all 
the evidence of record and concludes that new and material 
evidence has not been received and the veteran's claim for 
entitlement to service connection for impotence is not 
reopened at this time.  See 38 U.S.C.A. §§ 5108, 7104(b).  

In that regard, the Board notes that the July 1984 BVA 
decision denied service connection for impotence on the basis 
that there was no medical evidence of record that the veteran 
developed impotence during his active military service.  The 
Board finds that the record is still devoid of such evidence.  
In fact, there is no medical evidence that the veteran 
currently has impotence, which is related to an incident of 
his military service.  

The veteran may be competent to state whether he has 
impotence, but, being a layman, he is not competent to give 
an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  All of the lay evidence 
has been considered but a layman has no competence to give a 
medical opinion on the etiology of a condition, and lay 
statements on such matters do not constitute material 
evidence to reopen his claim of service connection for 
impotence.  Moray, supra. 

As such, the Board concludes that new and material evidence 
has not been received and the veteran's claim for entitlement 
to service connection for impotence is not reopened.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Elkins, 
12 Vet. App. at 218-219.  As the Board is not reopening this 
claim, the Board need not reach the question of whether the 
claim is well grounded.

C.  Acquired Psychiatric Disorder

In a December 1980 BVA decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder on the basis that there was no medical 
evidence of record that the veteran developed a psychiatric 
disorder during a period of active military service.  
Further, the Board found that the evidence reflected that the 
veteran was diagnosed with paranoid schizophrenia more than 
one year following his separation from military service.  

The Board has reviewed the evidence of record associated with 
the veteran's claims file subsequent to the December 1980 BVA 
decision, and finds that new and material evidence has not 
been received and the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened at this time.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).

In that regard, following the December 1980 BVA decision, the 
additional evidence included a statement from William T. 
Bryant, Ph.D., Psychologist-Coordinator, which reflects a 
diagnosis of chronic paranoid schizophrenia.  Additionally, 
in April 1982, VA hospitalization reports were associated 
with the veteran's claims file, reflecting treatment from 
April 1980 to May 1980, and from September 1980 to October 
1980 for paranoid schizophrenia.  Most recently, in December 
1997, the veteran underwent a VA examination for PTSD, and 
was diagnosed with chronic paranoid schizophrenia, in partial 
remission.  The record also contains statements from the 
veteran and hearing testimony, in support of his claim.  

In light of the foregoing, the Board finds that although the 
veteran may currently have an acquired psychiatric disorder, 
there is no competent medical evidence of record that any 
current acquired psychiatric disorder is related to an 
incident of the veteran's active military service, which was 
the same basis for the denial in the December 1980 BVA 
decision.  As such, the Board concludes that new and material 
evidence has not been received and the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened, and the Board need not reach the 
question of whether the claim is well grounded.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Elkins, 
12 Vet. App. at 218-219.  

D.  Bladder Disorder

In a June 1968 rating decision, the veteran was denied 
service connection for a bladder disorder.  By VA letter 
dated in June 1968, the veteran was notified of that decision 
and his appellate rights, but he did not file a timely Notice 
of Disagreement or Substantive Appeal as to that decision, 
which became final.  See 38 U.S.C.A. § 7105(a)(c).  The basis 
of the June 1968 denial was that there was no evidence in the 
veteran's service medical records, or discharge examination, 
that reflected a bladder disorder.  

The Board has thoroughly reviewed the evidence associated 
with the veteran's claims file subsequent to the June 1968 
rating decision, and finds that new and material evidence has 
not been received, and the veteran's claim for entitlement to 
service connection for a bladder disorder is not reopened at 
this time.  See 38 U.S.C.A. §§ 5108, 7105(a)(c); 38 C.F.R. 
§ 3.156(a).  In that regard, the Board notes that the record 
is devoid of any medical evidence of a diagnosis of a bladder 
disorder.  Rather, the only evidence of record regarding a 
bladder disorder is the veteran's own statements and 
testimony.  Even accepting that the veteran currently has a 
bladder disorder, as he claims, his appeal still fails as 
there is no medical evidence that relates any current bladder 
disorder to an incident of the veteran's active military 
service.  

As such, the Board concludes that new and material evidence 
has not been received and the veteran's claim for entitlement 
to service connection for a bladder disorder is not reopened.  
See 38 U.S.C.A. §§ 5108, 7105(a)(c); 38 C.F.R. § 3.156(a); 
Elkins, 12 Vet. App. at 218-219.  As the Board is not 
reopening this claim, the Board need not reach the question 
of whether the claim is well grounded.

E.  Skin Disorder

In an October 1981 rating decision, the RO denied service 
connection for neurodermatitis.  The veteran was notified of 
that decision and his appellate rights by VA letter dated in 
November 1981, but he did not file a timely Notice of 
Disagreement or Substantive Appeal as to that decision, which 
became final as to that issue.  See 38 U.S.C.A. § 7105(a)(c).  
The October 1981 rating decision denied service connection 
for neurodermatitis on the basis that there was evidence that 
the veteran had neurodermatitis upon entry into service in 
1970, and there was no evidence that his neurodermatitis was 
aggravated in service beyond the normal progression of the 
disorder. 

The Board has reviewed the evidence associated with the 
veteran's claims file subsequent to the October 1981 rating 
decision, and finds that new and material evidence has not 
been received, and the veteran's claim for entitlement to 
service connection for a skin disorder is not reopened at 
this time.  See 38 U.S.C.A. §§ 5108, 7105(a)(c); 38 C.F.R. 
§ 3.156(a).

In that regard, the Board notes that the pertinent evidence 
associated with the veteran's claims file subsequent to the 
October 1981 rating decision reflects the following.  In 
August 1982, the RO received a private medical statement from 
Marvin D. Siegel, M.D., dated in July 1982, indicating that 
the veteran had been diagnosed with lichen planus, which was 
"an acute skin disorder that can be associated with a 
nervous disorder."  In a November 1996 hearing, the veteran 
testified that he had been diagnosed with lichen planus in 
1969, and that a skin specialist told him his problems were 
related to nerves.  There is no other medical evidence of 
record, submitted since the October 1981 rating decision, 
which refers to a skin disorder.

Based on a review of the evidence of record, the Board finds 
that the veteran has not submitted new and material evidence 
sufficient to reopen a claim for service connection for a 
skin disorder.  Even accepting that the veteran may currently 
have a skin disorder as he contends, the record is devoid of 
any competent medical evidence that any current skin disorder 
was either incurred or aggravated by active military service, 
which is an essential element for establishing service 
connection, and which was also the basis for the October 1981 
rating decision denial.  As such, the Board concludes that 
new and material evidence has not been received and the 
veteran's claim for entitlement to service connection for a 
skin disorder is not reopened.  See 38 U.S.C.A. §§ 5108, 
7105(a)(c); 38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 
218-219.  As the Board is not reopening this claim, the Board 
need not reach the question of whether the claim is well 
grounded.

F.  Foot Disorder

In a July 1984 BVA decision, the Board denied the veteran's 
claims for service connection for hammertoes and for flat 
feet.  The evidence associated with the veteran's claims file 
subsequent to the July 1984 BVA decision primarily consists 
of the veteran's testimony and other statements.  There has 
been no medical evidence associated with the veteran's claims 
file regarding his feet, since the July 1984 BVA decision.

The Board notes that the reason for the July 1984 BVA denial 
of service connection for hammertoes and for flat feet was as 
follows.  It was determined that, based on the evidence of 
record, the veteran did not have hammertoes during his first 
period of active duty service, although they were noted on 
his pre-induction examination for his second period of 
service.  However, there was no evidence that the hammertoes 
were aggravated during that second period of service, beyond 
the normal progression of hammertoes.  As for the claim for 
flat feet, it was found that the evidence reflected moderate, 
bilateral pes planus upon entry into service in 1966.  
However, there was no evidence that the veteran's bilateral 
flat foot disorder increased in severity during his active 
duty service.  As such, the July 1984 BVA decision denied the 
veteran's claims.

As noted above, subsequent to the July 1984 BVA decision, 
there is no medical evidence of record of a foot disorder, 
including hammertoes and flat feet, which is related by 
competent medical evidence to an incident of the veteran's 
active military service, nor is there any medical evidence to 
show that the underlying condition, as contrasted to 
symptoms, worsened during service.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  Consequently, the Board concludes that new 
and material evidence has not been received and the veteran's 
claim for entitlement to service connection for a foot 
disorder is not reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 218-219.  As 
the Board is not reopening this claim, the Board need not 
reach the question of whether the claim is well grounded.

G.  Hypertension

In a December 1980 BVA decision, the Board denied service 
connection for hypertension on the basis that there was no 
evidence of elevated blood pressure readings during the 
veteran's military service.  Additionally, although there was 
VA medical evidence that the veteran had an elevated blood 
pressure reading during the first post-service year, there 
was no evidence that the veteran had developed hypertension 
to a degree of 10 percent.  See 38 C.F.R. §§ 3.307, 3.309.   
Also see  38 C.F.R. § 4.104, Code 7101 (1998). 

Reviewing the evidence associated with the veteran's claims 
file subsequent to the December 1980 BVA decision, the Board 
notes that a VA medical record dated in September 1980, 
reflects a blood pressure reading of 130/84.  In a December 
1997 VA examination for PTSD, the veteran was noted to have a 
history of hypertension but there are no clinical findings 
accompanying that statement.  Otherwise, the record is 
essentially silent for any relevant medical evidence that the 
veteran currently has hypertension that is due to an incident 
of his active military service.  The Board concludes that new 
and material evidence has not been received and the veteran's 
claim for entitlement to service connection for hypertension 
is not reopened at this time.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 218-
219.  As the Board is not reopening this claim, the Board 
need not reach the question of whether the claim is well 
grounded.

III.  Conclusion

The Board notes that throughout this appeal process, the 
record contains statements from the veteran in which he 
contends that service medical records are missing from his 
file, which contain evidence in support of his claims.  
Nevertheless, the record reflects that the RO made several 
attempts to obtain his service medical records, as is 
documented in his claims file.  Furthermore, in a September 
1981 response to a request the veteran made to the Department 
of the Army, for correction of military records, the 
Department of the Army indicated that there was no evidence 
of error or injustice presented with regard to the veteran's 
military records.  In short, the Board finds the veteran's 
argument that service medical records are missing to be 
without merit.  More significantly, the Board notes that as 
described in the decision above, the veteran's claims are not 
being denied solely due to a lack of in-service evidence of 
the claimed disorders.  Rather, the record contains no 
medical evidence of current diagnoses of the claimed 
disorders that are related to an incident of the veteran's 
military service.  






ORDER

New and material evidence has not been presented to reopen 
the claims for service connection for diabetes, impotence, an 
acquired psychiatric disorder (other than PTSD), a bladder 
disorder, a skin disorder, a foot disorder, and hypertension.

Secondary service connection for diabetes is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

